(No Syllabus.)
Wills, 40 Cyc., p. 1023, n. 29, p. 1165, n. 87.
IN BANC.
AFFIRMED.
This is a proceeding to set aside the last will and testament of W.H. Shepherd, deceased, on the grounds of (1) undue influence, (2) incapacity of testator and (3) improper manner of execution. No questions of law are involved. It would require a lengthy opinion to even summarize the facts, with no resulting benefit. A congested docket demands brevity.
After careful study of the record, we have no hesitancy in concurring with the findings of the trial court that Shepherd at the time of the execution of his will, on June 25, 1923, was of sound and disposing mind. In fact, there is absolutely no evidence to the contrary. The nearest approach thereto was the testimony of Olive M. Shepherd, widow of testator and contestant herein, who, in response to question, "What was the condition of his mind on the 25th day of June, 1923?" answered, "He was in a daze and sort of stupor; he was so exhausted from his sickness that he certainly didn't have a very good mind."
No undue influence was exercised over testator. The will was the product of his own mind. We fail to find where any fraud or deceit was practiced. Mr. Bauer, the attorney who prepared the will and who signed as subscribing witness thereto, acted in keeping with the dignity and honor of his profession. Insinuations to the contrary are wholly unwarranted.
The third ground of contest was practically conceded as untenable during course of the trial and need not be considered.
The decree of the trial court sustaining the will is affirmed.
AFFIRMED. *Page 621